DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-12, 15-16, 19-21, 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US Pub. 2020/0383060, Provisional Application 62/559,627).
Regarding claim 1, Park discloses one or more computer-readable media having instructions that, when executed by one or more processors, cause a user equipment ("UE") to: 
process configuration information to determine a power control ("PC") parameter set of a PC process that is beam-specific (par.022 “the processor is configured to …based on configuration information indicated by a base station”, par.0212 “beam specific power control parameters”, par.0237 “beam specific open- and closed-loop parameters”), the PC parameter set to include a path loss scaling factor (consideration is optional), a command to perform a closed-loop PC process, or a path loss change parameter to be used to trigger a power headroom report ("PHR") (consideration is optional); and 

Regarding claims 2 and 23, Park discloses the PC parameter set further includes an indication of a downlink reference signal that defines a downlink beam associated with the PC process (par.010, par.0120, 0126-0128) or an indication of a beam-pair link that includes the downlink reference signal and an uplink sounding reference signal (consideration is optional).  
Regarding claims 4 and 19, Park discloses the PC parameter set includes the command to perform the closed-loop PC process and the PC procedure is the closed-loop PC process (par.004 “a procedure for uplink power control”, par.0202-0203 “TPC procedures….for updating UL transmission power”).  
Regarding claim 5, Park discloses the configuration information has a plurality of PC parameter sets that correspond to a respective plurality ofAtty. Dkt. No. 6607.3000001-3 -Honglei MIAO Application No. To Be AssignedPC processes and the instructions, when executed, further cause the UE to perform individual PC procedures that correspond to individual PC processes of the plurality of PC processes (par.0202-0205, par.0214).  
Regarding claim 6, Park discloses cause the UE to: determine a downlink receive beam for a configured downlink reference signal (par.0120-0128); and select an uplink receive beam that corresponds to the downlink receive beam (par.0151-0155 “support selection of the UE Tx beam/TRP Rx beam”). 
Regarding claims 7 and 24, Park discloses determine the downlink receive beam based on explicit or implicit signaling by a next generation node B "gNB" (par.0208 
Regarding claim 8, Park discloses determine a downlink control channel resource set ("CORESET") that includes physical downlink control channel ("PDCCH") candidates for downlink and uplink data assignments is quasi co-located ("QCL") with a first downlink reference signal (par.018-019, 0307, 0317, 0358); detect a PDCCH of the downlink CORESET that schedules a downlink data assignment or an uplink data assignment (par.068 “PUSCH carrying user data”, par.0307 “RS index k used for PUSCH”); determine a downlink receive beam or an uplink transmit beam that corresponds to the downlink transmit beam used to transmit the PDCCH (par.0307 “PDCCH beam indication”); and use the determined downlink receive beam or the uplink transmit beam for the downlink data assignment or the uplink data assignment, respectively (par.0307 “RS index k used for PUSCH”.  
Regarding claim 9, Park discloses determine the PDCCH schedules an uplink data assignment for a physical uplink shared channel "PUSCH" (par.055 “PDCCH…scheduling information”, par.0123 “BRRS…scheduled in……in xPDCCH”); and cause the PUSCH to be transmitted in the uplink data assignment with the determined uplink transmit beam (par.0307 “RS index k used for PUSCH”). Atty. Dkt. No. 6607.3000001- 4 -Honglei MIAO Application No. To Be Assigned  
Regarding claim 10, Park discloses determine a downlink control channel resource set ("CORESET") that includes physical downlink control channel ("PDCCH") candidates for downlink and uplink data assignments is quasi co-located ("QCL") with a beam pair link (par.0226 “beam pair”, “SRS transmission”) that includes a downlink 
Regarding claim 11, Park discloses process the configuration information to determine a plurality of PC parameter sets; process uplink data scheduling information to determine an index that corresponds to a first PC parameter set of the plurality of PC parameter sets; determine an uplink transmit beam based on a downlink beam associated with the first PC parameter set; and conduct, based on a command in the first PC parameter set, a closed-loop PC process to determine a transmission power for the uplink transmit beam (par.0210, par.0307 “RS index k used for PUSCH).  
Regarding claim 12, Park discloses calculate a power headroom value based on the PC parameter set (par.0246).  
Regarding claims 15, 20 and 25, Park discloses the PC parameter set is a first PC parameter set, the PC process is a first PC process that is specific to a downlink reference signal and the instructions, when executed, further cause the UE to: process the configuration information to determine a second PC parameter set of a second PC process that is specific to a beam-pair link ("BPL") (par.0148, par.0226 “a specific Tx beam and/or Rx beam pair and/or specific power control parameters”).  
Regarding claim 16, Park discloses an apparatus to be implemented in a user equipment ("UE"), the apparatus comprising: memory; and processing circuitry, coupled 
Regarding claim 21, Park discloses the processing circuitry is further to receive power control command from the access node and the apparatus further comprises: a power management interface coupled with the processing circuitry (fig.10 elements 1021, 1023), the power management interface to send power control signals, based on the power control command, to cause the UE to transmit uplink signals with an uplink transmit power (par.0191).  

Allowable Subject Matter
Claims 3, 13-14, 17-18 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314



	/TU X NGUYEN/           Primary Examiner, Art Unit 2642